United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1345
Issued: November 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 31, 2012 appellant filed a timely appeal from a March 23, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) which denied his traumatic injury
claim and a May 17, 2012 nonmerit decision which denied his request for review of the written
record as untimely. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a back injury in the performance of duty
on January 28, 2012; and (2) whether OWCP properly denied appellant’s April 24, 2012 request
for a review of the written record as untimely.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 28, 2012 appellant, then a 44-year-old city carrier, filed a traumatic injury
claim alleging that on that day he jarred his back when his Long Life Vehicle was struck from
behind by a privately-owned vehicle. He stopped work and returned on January 31, 2012.
On February 13, 2012 OWCP advised appellant that no evidence was submitted to
establish his claim. It requested additional evidence to establish that he sustained an injury on
January 28, 2012 in the performance of duty.
In a January 28, 2012 hospital report and discharge instruction sheet, Dr. Michael Shaw,
Board-certified in emergency medicine, treated appellant for back pain after he was involved in a
motor vehicle accident. Appellant described the pain as dull and aching. Upon examination,
Dr. Shaw observed tenderness, paraspinal to the right upper, mid and lower back. He diagnosed
back pain and prescribed pain medication for muscle spasms.
In a handwritten February 3, 2012 attending physician’s report, Dr. Drew Anthony, a
family practitioner, noted that appellant was hit from the rear while in a truck. He provided
ineligible findings. Dr. Anthony stated that appellant was able to resume regular duty and
submitted a duty status report listing appellant’s return to full duty.
In a decision dated March 23, 2012, OWCP accepted that the January 28, 2012 incident
occurred as alleged. It denied appellant’s claim, finding insufficient medical evidence to
establish that he sustained any diagnosed condition causally related to the accepted employment
incident.
Following the decision, appellant resubmitted the January 28, 2012 hospital report and
discharge instructions.
In an appeal request form dated April 23, 2012 and postmarked April 24, 2012, appellant
requested a review of the written record. He resubmitted the January 28, 2012 hospital report
and discharge instructions.
By decision dated May 17, 2012, OWCP denied appellant’s request for review of the
written record as untimely. It found that his request was postmarked April 24, 2012, more than
30 days after the last OWCP decision was issued on March 23, 2012. OWCP exercised its
discretion by considering appellant’s request and further denied it as the issue involved could be
addressed equally well pursuant to a valid request for reconsideration and submitting evidence
not previously considered to support his claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his claim by the weight of the reliable, probative and substantial evidence3
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

2

including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.7
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.8 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.9 The weight of the
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.10
ANALYSIS -- ISSUE 1
OWCP accepted that on January 28, 2012 appellant was rear-ended while in the
performance of duty. It found that the medical evidence failed to establish that he sustained a
medical condition as a result of the accepted incident. The Board finds that appellant failed to
provide sufficient medical evidence demonstrating that he sustained any back condition causally
related to the January 28, 2012 employment incident.
Appellant submitted hospital records by Dr. Shaw who briefly described the January 28,
2012 incident and related complaints of back pain. Upon examination, he observed tenderness,
paraspinal to the right upper, mid and lower back, and diagnosed back pain. Pain, however, is
generally considered a symptom, not a firm medical diagnosis.11 Dr. Shaw did not provide an
4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

10

James Mack, 43 ECAB 321 (1991).

11

C.F., Docket No. 08-1102 (issued October 10, 2008).

3

opinion on the cause of appellant’s back pain or explain how the January 28, 2012 employment
incident caused or contributed to a specific diagnosis. The Board has held that medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.12 Dr. Shaw’s records are insufficient to
establish appellant’s claim.
Dr. Anthony’s February 3, 2012 attending physician’s report does not contain a medical
diagnosis or any opinion on whether the January 28, 2012 incident caused an injury. Because the
record does not contain any medical evidence providing a firm medical diagnosis or rationalized
medical opinion establishing that appellant sustained a back injury as a result of the January 28,
2012 employment incident, the Board finds that appellant did not meet his burden of proof to
establish his claim.
On appeal, appellant resubmitted the January 28, 2012 hospital records and a hospital
bill. As noted above, however, the January 28, 2012 hospital records are insufficient to establish
appellant’s claim. Causal relationship is a medical issue that can only be shown by reasoned
medical opinion evidence that is supported by medical rationale.13 Appellant has not provided
such evidence in this case. Thus, the Board finds that he did not meet his burden of proof to
establish his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.14
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.15 A claimant is entitled to a hearing or review of the
written record as a matter of right only if the request is filed within the requisite 30 days.16
Although there is no right to a review of the written record or an oral hearing if not requested
within the 30-day time period, OWCP may within its discretionary powers grant or deny
appellant’s request and must exercise its discretion.17 Its procedures require that it exercise its

12

C.B., Docket No. 09-2027 (issued May 12, 2010); A.D., 58 ECAB 149 (2006).

13

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

14

5 U.S.C. § 8124(b)(1).

15

20 C.F.R. §§ 10.616, 10.617.

16

Id. at § 10.616(a).

17

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

4

discretion to grant or deny a hearing when the request is untimely or made after reconsideration
under section 8128(a).18
ANALYSIS -- ISSUE 2
Appellant requested a review of the written record which was received by OWCP on
April 27, 2012. OWCP determined that his request was made more than 30 days after the date of
issuance of OWCP’s March 23, 2012 decision. Accordingly, it found that appellant’s request
was untimely filed and he was not entitled to a review of the written record as a matter of right.
The Board notes that appellant did not submit a written request for review of the written
record by April 22, 2012, within 30-calendar days from OWCP’s March 23, 2012 decision. His
request was received by OWCP on April 27, 2012. The request was untimely. OWCP,
therefore, properly found that appellant was not entitled to an oral hearing or examination of the
written record as a matter of right.
OWCP also has the discretionary authority to grant a request for hearing or review of the
written record when a claimant is not entitled to such as a matter of right. In its May 17, 2012
decision, it properly exercised its discretion by notifying appellant that it had considered the
matter in relation to the issue involved and indicated that additional argument and evidence could
be submitted with a request for reconsideration. The Board has held that the only limitation on
OWCP’s authority is reasonableness and an abuse of discretion is generally shown through proof
of manifest error, a clearly unreasonable exercise of judgment or actions taken which are
contrary to both logic and probable deductions from established facts.19 In this case, the
evidence of record does not indicate that OWCP abused its discretion in finding that appellant
could further pursue the matter through the reconsideration process. Consequently, OWCP
properly denied appellant’s request for a review of the written record.
CONCLUSION
The Board finds that appellant did not establish that he sustained a back injury in the
performance of duty on January 28, 2012. The Board further finds that OWCP properly denied
appellant’s request for a review of the written record pursuant to 5 U.S.C. § 8124(b)(1).

18

See R.T., Docket No. 08-408 (issued December 16, 2008); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Review of the Written Record, Chapter 2.1601.2(a) (October 2011).
19

Samuel R. Johnson, 51 ECAB 612 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the May 17 and March 23, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 13, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

